Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Powers on 8 July 2021.

The application has been amended as follows (the entire claim set is reprinted for convenience):
In the Claims: 
1-19.	(Canceled)

(Currently amended)	A method of deicing a glass surface with increased safety using a high power heating system having a resistance across the heating system and having a capacitance across the heating system, comprising the steps of:
applying heating energy to the glass surface using the heating system for a pre-determined duration in a first pulsed manner where the predetermined duration is sufficient to de-ice the glass surface , where the first pulsed manner comprises repeatedly applying a first pulse of power; and
periodically applying a second pulse of power between the applications of the first pulse of power, where the second pulse of power is smaller in magnitude than the first pulse of power and the second pulse of power is applied 1-20 times per second;
and using the second pulse of power to sense the resistance across the heating system, and stopping the method of heating [[a]] the glass surface if the resistance is outside a predetermined range.

21-22. (Canceled)

(Previously Presented)	The method of claim 20, where the second pulse of power is applied before every application of high power in the first pulsed manner.

(Previously Presented)	The method of claim 20, further comprising the steps of:
using the second pulse of power to sense the capacitance across the heating system, and stopping the method of heating a glass surface if the capacitance is above a predetermined threshold.

	(Currently amended)	The method of claim 20, further comprising the steps of:
periodically applying a third pulse of power between the activations of the first the glass surface if the capacitance is above a predetermined threshold.

(Previously Presented)	The method of claim 25, where the third pulse of power is applied 1-20 times per second.

(Previously Presented)	The method of claim 26, where the third pulse of power is applied before every application of high power in the first pulsed manner.

(Currently amended)	A method of  thermally modifying an interface between ice and an glass surface so as to de-ice the glass surface with increased safety using a heating  system having a resistance across the heating system and having a capacitance across the heating system, comprising the steps of:
applying heating energy to the interface to melt an interfacial layer of ice for a duration in a first pulsed manner, where the first pulsed manner comprises repeatedly applying a first pulse of power having a magnitude;
where the duration is sufficient to de-ice the glass surface and the duration is limited so that the heating energy has a heat diffusion distance within the ice that extends no more than through the thickness of the interfacial layer of ice; and
periodically applying a second pulse of power having a magnitude between the applications of the first pulse of power where the magnitude of the second pulse of power is smaller than the magnitude of the first pulse of power, and the second pulse of power is applied 1-20 times per second, and using the second pulse of power to sense the resistance across the heating system, and stopping the method of thermally modifying an interface if the sensed resistance is outside a predetermined range.

29-30. (Canceled)

(Previously Presented)	The method of claim 28, where the second pulse of power is applied before every application of high power in the first pulsed manner.

(Previously Presented)	The method of claim 28, further comprising the steps of:
using the second pulse of power to sense the capacitance across the heating system, and stopping the method of thermally modifying an interface if the capacitance is above a predetermined threshold.

(Previously Presented)	The method of claim 28, further comprising the steps of:
periodically applying a third pulse of power between the applications of the first pulse of power and using the third  pulse of power to sense the capacitance across the heating system, and stopping the method of thermally modifying an interface if the capacitance is above a predetermined threshold.

(Previously Presented)	The method of claim 33, where the third pulse of power is applied 1-20 times per second.

(Currently amended)	The method of claim 34, where the third pulse of power is applied before every application of [[of]] high power in the first pulsed manner.

(Currently amended)	A system for heating a glass surface with increased safety, comprising: 
a first power supply for generating power;
a heating apparatus that is within the glass surface or in contact with the glass surface and that is coupled to the first power supply, to convert the power into heat at the glass surface; and
a first controller coupled to the first power supply configured to supply power to the heating apparatus in a first pulsed manner for a pre-determined sufficient to deice the glass surface;
where the heating apparatus comprises at least a heating element and at least two busbars;
a second power supply for generating power coupled to a second controller and
a resistance detector and configured to apply power of a smaller magnitude than a magnitude of the first pulse of power 1-20 times per second to the resistance detector at times interspersed between the first pulses of power;
the resistance detector being configured to measure resistance across the heating apparatus; and the resistance detector and first controller and first power supply being configured so that, if the resistance detected by the resistance detector is outside a predetermined range, power from the first power supply cannot be applied to the heating apparatus.

(Canceled)

(Currently Amended)	The system of claim 36, further comprising: 
a capacitance detector configured to measure capacitance across the heating apparatus;
the second power supply for generating power being coupled to [[a]] the second controller and the capacitance detector, and being configured to apply power of a smaller magnitude than the first pulse of power 1-20 times per second to the capacitance detector at times interspersed between the first pulses of power; and 
the capacitance detector and first controller and first power supply being configured so that, if the capacitance detected by the capacitance detector is outside a predetermined range, power from the first power supply cannot be applied to the heating apparatus.

(Currently Amended)	A method of deicing a surface with increased safety using a high power heating system having a resistance across the 
applying heating energy to the surface using the heating system for a pre-determined duration in a first pulsed manner where the duration is sufficient to de-ice the surface , where the first pulsed manner comprises repeatedly applying a first pulse of power; and
periodically applying a second pulse of power between the applications of the first pulse of power, where the second pulse of power is smaller in magnitude than the first pulse of power and the second pulse of power is applied 1-20 times per second;
and using the second pulse of power to sense the resistance across the heating system, and stopping the method of heating a surface if the resistance is outside a predetermined range.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 20, 23-28, 31-36, 38 and 39 are allowed.  The claims are not obvious over the prior art or the closest prior art of Petrenko, Rausch, and Dixon.
Although these and many other inventions apply electricity to de-ice glass no other invention monitors the situation in the glass (claim 20 and substantially as the other independent claims have it) “periodically applying a second pulse of power between the applications of the first pulse of power, where the second pulse of power is smaller in magnitude than the first pulse of power and the second pulse of power is applied 1-20 times per second; and using the second pulse of power to sense the resistance across the heating system, and stopping the method of heating the glass surface if the resistance is outside a predetermined range” or certainly with the capacitance.   Only by a piecemeal combination and improper hindsight bias would it be 
It is noted that while many of the elements are conventional (sensors to detect resistance in glass, power sources, glass substrates, etc.), it is the relationship of the elements to each other in the method, and how this is a thorough process for deicing and detecting, that makes this invention novel and not obvious.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        /ROBERT J UTAMA/Primary Examiner, Art Unit 3715